DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-14, 16-23, 25-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US 20140131418 A1) in view of Smith et al. (US 20130062394 A1) and further in view of Rothfuss et al.  (US 4610383 A).
Regarding claims 1, 10-13, 16, 21-22, 25 and 30, Kostrzewski discloses an end effector (100) for use by a surgeon to staple an anatomical structure of a patient during a minimally invasive procedure ([0038-0040], fig. 1) the anatomical structure having a first side and a second side, the end effector comprising: 
104) having a first end, a second end, a longitudinal axis (figs. 1-10), and an anvil (104), the anvil comprising an anvil face positionable on the first side of the anatomical structure; 
(b) a second jaw (102) having a first end, a second end, a longitudinal axis (figs. 1-10), and a cartridge (200) housing a plurality of staples (223), the cartridge having a cartridge face (surface with staple slots 222) positionable on the second side of the anatomical structure; 
(c) a first coupling (hinge) that couples the first end of the first jaw to the first end of the second jaw (fig. 1 [0039-0040]);
 (e) a cord (S1); and
(f) a buttress (500), the buttress comprising; (i) a first buttress member (500, figs. 7-9), the first buttress member being positioned adjacent the anvil face such that the first buttress member covers a portion of the anvil face ([0057-0058], figs. 7-9); and (ii) a second buttress member (500, figs. 4-6), the second buttress member being positioned adjacent the cartridge face such that the second buttress member covers a portion of the cartridge face ([0049-0056], figs. 4-6);
wherein at least one of the first buttress member or the second buttress member includes a plurality of loops (506), each of the plurality of loops defining an aperture (506a/b) sized to receive the cord [0043, 0050-
an I-shaped blade (156), the I-shaped blade comprising; (i) a blade portion having a cutting edge/cutting surface (156), wherein the blade is engageable with the anvil and the cartridge wherein the blade is transitioned from a first position at a distal end of the end effector to a second position at a proximal end of the end effector to cut the buttress, the blade is transitioned from a first position at a distal end of the end effector to a second position at a proximal end of the end effector such that the first buttress member and the second buttress member are cut and wherein each of the plurality of staples (223) is operably configured to puncture the first buttress member and the second buttress member ([0039-0040, 0060, 0065-0071, claim 21], figs. 1-4 and 7-10).
Kostrzewski fails to discloses (d) a second coupling that couples the second end of the first jaw to the second end of the second jaw.
Smith et al. teaches having a first coupling (hinge, fig. 5) that couples the first end of a first jaw (18) to the first end of a second jaw (16) 
Rothfuss et al. teaches having a first coupling (16) that couples the first end of a first jaw (15) to the first end of a second jaw (14) and a second coupling (121/132/133) that couples the second end of the first jaw to the second end of the second jaw and adjusting the gap between the two jaws, (col. 7 lines 5-67, col. 8, lines 4-43, figs. 1-3).
Given the teachings of Kostrzewski of using a buttress with loops and a cord to attach to jaws, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kostrzewski buttress with a second coupling that couples the second end of the first jaw to the second end of the second jaw for desired gap between the jaws and stronger attachment to the cartridge face to the jaw as taught by Smith et al. and Rothfuss et al.
Regarding claims 2, 4-7, 14, 17-19, 23, and 26-27, Kostrzewski discloses the first end  of the first jaw is a distal end of the first jaw and the second end of the first jaw is a proximal end of the first jaw, the first jaw comprises a plurality of supports (110/102/114/112) that are spaced apart along the length of the first jaw (figs. 2-10), wherein the first buttress 
Regarding claims 8-9, 20, and 29, Kostrzewski teaches the cord is threaded through the first portion of the plurality of loops of the first buttress member and the second portion of the plurality of loops of the second buttress member to retain the first buttress member adjacent the anvil face and the second buttress member adjacent the cartridge face, the first and second buttress member have a planar configuration ([0049-0058], figs. 4-9). 

Claims 3, 15, and 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US 20140131418 A1) in view of Smith et al. (US 20130062394 A1) in view of Rothfuss et al.  (US 4610383 A) in view of Hamilton et al. (US 6325810 B1) and further in view of Shah et al. (US 20110087279 A1).
Regarding claims 3, 15, and 24, Kostrzewski teaches using adhesive (110/120, 114/112 and/or tacks/welds [0061-0062]), but fails to disclose the first buttress member comprises an adhesive for attachment to the anvil face and the second buttress member comprises an adhesive for attachment to the cartridge face.
Hamilton et al. teaches the first end of the first jaw is a distal end of the first jaw and the second end of the first jaw is a proximal end of the first jaw wherein the first end of the anvil is a distal end of the anvil and the second end of the anvil is a proximal end of the anvil (figs. 1-11) wherein the first buttress member comprises an adhesive (54) for attachment to the anvil face and the second buttress member comprises an adhesive (54) for attachment to the cartridge face (col. 2, lines 25 - col. 3, line 67, col. 4, lines 48-col. 6, line 62) wherein each of the plurality of staples (51) is operably configured to puncture the first buttress member and the second buttress member (figs. 4-6) wherein the first buttress member and the second buttress member are formed from a bioabsorbable material (col. 2, lines 25 - col. 3, line 67, col. 4, lines 48-col. 6, line 62) wherein the first jaw (20) comprises a plurality of supports (66) that are spaced apart along the length of the first jaw (figs. 4-11) and teaches the first buttress member and the second buttress member have a planar configuration (figs. 1-12) the 
Shah et al. teaches a similar stapler (21) for use by a surgeon to staple an anatomical structure having jaws with an anvil and cartridge (23/22), knife 26 and both having a biodegradable buttress (28/50) adhesive and with a cord (30/51) that is threaded through a plurality of apertures (porous holes) in a first buttress member and/or a second buttress member to retain the first buttress member adjacent the anvil face and/or the second buttress member adjacent the cartridge face [0021-0022, 0025-0028, 0031-0047].
Given the teachings of Kostrzewski of using adhesive and/or tacks/welds, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kostrzewski buttress with having an adhesive for attachment to the anvil face and the second buttress member comprises an adhesive for attachment to the cartridge face for .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US 20140131418 A1) in view of Smith et al. (US 20130062394 A1) in view of Rothfuss et al.  (US 4610383 A) and further in view of DiNardo et al. (US 20170086847 A1).
Regarding claim 31, Kostrzewski teaches cords passing through loops (506) but fails to disclose each of the plurality of loops has a central axis parallel with a longitudinal axis of the first buttress member or the second buttress member, when the cord is threaded through the plurality of loops, the plurality of loops and the plurality of cord support are alternatingly positioned along the cord.
DiNardo et al. teaches having suture/cord retainers having a plurality of loops (584/594) that have a central axis parallel with a longitudinal axis of a first buttress member or a second buttress member (750/850, [0027, 0031, 0083-0095], figs. 7, 19, 22) when the cord is threaded through the plurality of loops, the plurality of loops and the plurality of cord supports are alternatingly positioned along the cord (582, [0065-0074], figs. 11-14 and 16-19 and 22).
.

Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US 20140131418 A1) in view of Smith et al. (US 20130062394 A1) in view of Rothfuss et al.  (US 4610383 A) in view of Carter et al. (US 20130153634 A1).
Regarding claims 32-33, Kostrzewski does not disclose the cord does not extend over the cartridge face or the anvil face, wherein the cord does not extend between the cartridge face and the anvil face when the end effector is in a closed position (the cord could be arranged to not extend over the cartridge face or the anvil face or between if desired).

Given the teachings of Kostrzewski of using cords passing through loops to secure a buttress, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kostrzewski buttress cord to be arranged in which the cord does not extend over the cartridge face or the anvil face, wherein the cord does not extend between the cartridge face and the anvil face when the end effector is in a closed position for easier securing the cord to the jaw and buttress as taught by Carter et al.




Response to Arguments
Applicant’s arguments with respect to claims 1-27 and 29-33 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/ROBERT F LONG/Primary Examiner, Art Unit 3731